Title: To James Madison from Henry Hill, 23 May 1808
From: Hill, Henry
To: Madison, James



Sir,
NewYork May 23d. 1808.

I have the honor to acquaint you that the Collector has fixed upon the Brig Hamlet for the proposed voyage to the Brazils.  She is a vessel of 130 tons, and combines, I think, all the most essential qualities required.  The price agreed upon I understand is 3000, to have 60 lay days in both the ports to which she is destined, and to be ready to depart whenever noticed.  I have the honor to be, Sir, with very great respect Your Mo. ob. Servt.

Henry Hill Jr.

